200 S.W.3d 556 (2006)
Joanne D. WIGGINS, Employee/Appellant,
v.
WESTERN UNION FINANCIAL, Employer/Respondent.
No. ED 87521.
Missouri Court of Appeals, Eastern District, Division One.
September 5, 2006.
Joseph J. Dolgin, St. Louis, MO, for appellant.
John P. Kafoury, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.


*557 ORDER

PER CURIAM.
Joanne Wiggins ("Wiggins") appeals the final award denying her compensation for permanent partial disability. Wiggins claims the Labor and Industrial Relations Commission ("the commission") erred in denying compensation because the decision was not supported by the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).